Exhibit 10.1
NRG Energy, Inc.
CFO Compensation Table for 2009

                                                                             
Grants Under the Long Term                             Incentive Plan          
  2009 Annual           Non-                 Incentive Plan   Restricted  
Qualified     Name   2009 Base   Design   Stock   Stock   Performance and Title
  Salary   Target   Maximum   Units(2)   Options(3)   Units(4)
Clint Freeland, Senior Vice President and Chief Financial Officer
  $ 385,000       75 %(1)     150 %(1)     3,300       32,800       6,400  

 

(1)   For fiscal 2009, Mr. Freeland’s target incentive for annual incentive
compensation will be 75% of base salary with a maximum opportunity of 112.5% of
base salary. Incentive components for Mr. Freeland will include targets based on
NRG’s free cash flow and EBITDA in 2009, as well as other relevant operating
performance objectives.   (2)   Each Restricted Stock Unit (“RSU”) is equivalent
to one share of NRG’s common stock, par value $0.01. Mr. Freeland will receive
from NRG one such share of common stock for each RSU on January 2, 2012. The
number of units shown is subject to change based on the NRG closing price on
January 2, 2009.   (3)   Non-Qualified Stock Options will vest and become
exercisable as follows: 33 1/3% on January 2, 2010, 33 1/3% on January 2, 2011
and 33 1/3% on January 2, 2012. Stock options will expire six years from the
date of grant. The number of options shown is subject to change based on the NRG
closing price on January 2, 2009.   (4)   Mr. Freeland will be issued
Performance Units (“PU’s”) by NRG under its Long-Term Incentive Plan on
January 2, 2009. Each PU will be paid out on January 2, 2012 if the closing
price of NRG’s Common Stock January 2, 2012 (the “Measurement Price”) is equal
to or greater than 9% growth in the NRG stock price compounded annually over
three years, i.e. cost of equity at target, based on the closing share price on
January 2, 2009 (the “Threshold Price”). The payout for each PU will be equal to
a pro-rated amount in between one-half and one share of common stock if the
Measurement Price equals or exceeds the Threshold Price but less than 12% growth
in the NRG stock price compounded annually over three years, i.e. cost of equity
at target, based on the closing share price on January 2, 2009 (the “Target
Price”). The payout for each PU will be equal to a pro-rated amount in between
one and two shares of common stock, if the Measurement Price is equal to the
Target Price but less than 18% growth in the NRG stock price compounded annually
over three years, i.e. cost of equity at maximum, based on the closing share
price on January 2, 2009 (the “Maximum Price”). The payout for each PU will be
equal to two shares of common stock if the Measurement Price is equal to or
greater than the Maximum Price. The number of units shown is subject to change
based on the NRG closing price on January 2, 2009.

4